DETAILED ACTION
Status of the claims
	Claims 1-4, 7-10, 12 and 13 are currently pending. Claims 10 and 11 have been withdrawn based on the Restriction/Election.  Claims 1-4, 7-9, 12 and 13 are under examination. Applicants' claim set should indicated claim 10 as (withdrawn).
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Compliance with Rule 1.121
	Claim 10 and includes the incorrect status identifier (Original) as this claim is withdrawn based on Restriction/Election. Applicants should correct the correct the claim set to include the proper status identifiers in accordance with 37 C.F.R. 1.121(c).
Advisory Notice
	The present application is being examined under the pre-AIA  first to invent provisions.

Priority
	The U.S. effective filing date has been determined to be 12/21/2007, the filing date of U.S. Application No. 11/9636,203.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over WATANABE (US 2003/0147819; published AUG 2003) in view of DIETZ (US 6,132,873; OCT, 2000); and MIYAZAKI (US 6,482,419; published November, 2002); and as evidenced by NOGUCHI (US 5,380,360; published January, 1995).
Applicants claims
	A filler comprising: (a) a transparent or semitransparent thin platelet-shaped substrate; 
	(i) a first coating layer which is formed on the surface of the thin platelet-shaped substrate and contains a calcined oxide or carbonate of at least one first metal which is Mg, Al, Ca or mixtures thereof, said first layer completely covering the substrate which substrate does not contain any open edges; 	
	(ii) a second coating layer which completely coats the thin platelet-like substrate comprising the first layer formed thereon and contains an Si hydrous oxide or calcined product thereof; and 
	(iii) a third coating layer which completely coats the second layer and contains a Ti hydrous oxide or calcined product thereof, 
	having a proportion by weight of each layer to the whole filler of 
	1 to 7% by weight of the first of metallic oxide or carbonate of the first metal, 
	10 to 40% by weight of the second layer of silicon dioxide, and 

	said third coating layer being formed of crystal primary particles forming secondary particle aggregates having granular form and a size of 100-450 nm, said filler being suitable for cosmetics.
Elected species: Applicants have elected the following species for examination on the merits (a) a species of substrate is natural or synthetic mica; (b) as species of first coating layer is a ; (c) a species of second coating layer is a hydrous or calcined silicon oxide; and (d) a species of third layer is a hydrous or calcined titanium oxide. The instant specification exemplifies the species: the substrate is muscovite; the first is Al2O3; the layer is SiO2; the third layer is TiO2 (Examples 1 & 2).
Determination of the scope 
and content of the prior art
	WATANABE teaches a cosmetic body pigment characterized in that titanium dioxide (TiO2) fine particles are deposited separately in the form of a monolayer on the surface of a thin platelet like substrate (abstract). WATANABE further teaches there exists a demand for a cosmetic product that has the features of (1) good skin feel due to slipping property and adhesion property; (2) reduced blue color which shows unhealthy hue; (3) low viewing angle dependency of reflective light (soft focus effect); and (4) appropriate hiding power (wrinkle hiding effect) ([0003]). 
	WANTANABE teaches the substrate can be synthetic mica ([0034]).
	WANTANABE further teaches the titanium dioxide particles of their invention have an average size of about 150 nm to 450 nm; and are used in an amount of 15 to 55 wt.% of the particles ([0009], [0012]) (instant claim 1, third layer amount). WANTANABE suggest the titanium dioxide fine particles of their invention may be either anatase or rutile type, which are crystal forms of TiO2 ([0037], [0045]).
	 WANTANABE teaches the thin platelet-like substrate is preferably mica ([0014], [0034]). WANTANABE further teaches the fine titanium dioxide particles, when deposited on the thin platelet-like substrate, produce an increased slipping effect and reduced friction thereby improving adhesion to the skin ([0024]). WANTANABE discloses the examples having a friction coefficient expressed as MIU value of 0.75 or lower measured with a KES friction tester ([0083] to [0085]) (instant claim 9).
	WANTANABE teaches cosmetic compositions including 1-50% of the body pigment of their invention ([0061]) (instant claims 12 & 13).

	Regarding the added limitation, “said third coating layer being formed of crystal primary particles forming secondary particle aggregates having granular form and a size of 100-450 nm,” WANTANABE clearly teaches the titanium dioxide particles have a size within the claimed range as detailed above. WANTANABE does not expressly teach the particles have a granular form but suggests they are preferably spherical ([0040]), however WANTANABE clearly teaches that “The TiO, fine particle used in the present invention is prepared by means of known methods. For example, it is possible to prepare them from titanyl sulfate and titanium tetrachloride by a thermal hydrolysis method or a neutralizing hydrolysis method.” ([0045]). The examiner cites NOGUCHI teaching ultra-fine granular barium sulfate-coated flaky pigments (see whole document), and that “If desired the ultra-fine granular barium sulfate-coated flaky mica pigment of the 
Ascertainment of the differences 
between the prior art and the claims
	The difference between the teachings of WATANABE and the rejected claims is that WANTANABE does not expressly teach in interlayer consisting of a first layer of alumina and a second layer of silica.	
	DIETZ teaches that:

    PNG
    media_image1.png
    204
    736
    media_image1.png
    Greyscale

(col. 1, lines 55-60). DIETZ further teaches that the substrate is mica (col. 2, lines 23-24). DIETZ further teaches the number and thickness of the interlayers is 2, col. 2, lines 27-29, claims 6-9), and that “the skilled worker can determine the optimum position of the interlayers without any inventive exertion.” (col. 4, lines 11-13). DIETZ teaches that the interlayer is a metal oxide of low refractive index such SiO2, Al2O3, among others “and can likewise have non-absorbing properties.” (col. 2, lines 33-35). DIETZ further teaches that “The incorporation of the abovementioned interlayers of a low-refractive-index metal oxide, for example silicon dioxide, brings about a marked improvement in the mechanical stability of interference pigments prepared by a wet-chemical route. Instances of cracking, which can occur very easily, are very largely avoided.” [emphasis added] (col. 4, lines 37-43). DIETZ teaches the interlayer can be on the order of 1-20 nm, and teaches that, in prior work, a silicon dioxide interlayer of between 8 and 30 nm was about 5% to 20% based on the weight of the substrate (col. 1, lines 51-54). DIETZ does not expressly teach an example of an interlayer of alumina and silica. DIETZ teaches the layer can be deposited as metal oxide hydrate and calcined (col. 2, lines 6-16; col. 5, lines 6-7).
	MIYAZAKI teaches inorganic composite powder formed of a scaled substrate (abstract), and that conventionally a scaled powder such as mica, talc and sericite has been used for preparing make-up cosmetics such as powder foundation, providing excellent extendibility of the cosmetic on the human skin, improved can cover defects such as blots and freckles on the human skin and insure a nature appearance (col. 2, lines 10-15). MIYAZAKI further teaches that “To obtain an inorganic composite powder with a lower covering capability, it is preferable to use an inorganic oxide with the intermediate covering capability such as aluminum oxide for forming the first layer.” [emphasis added] (col. 3, lines 28-32). And that “to further suppress reflection of light and obtain the more excellent felling of transparency, it is desired to limit a difference between refractive indexes of adjoining layers to 0.6 or below […]” (col. 3, lines 41-43). MIYAZAKI further teaches an example (Example 4) wherein mica is sequentially coated with aluminum oxide and silica (col. 7, lines 27-30).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to produce a  pigment particle comprising (1) a mica substrate; (2) a first layer of alumina; (3) a second layer of silicon dioxide; and (3) a third layer of titanium dioxide, because as taught by DIETZ including interlayers of low refractive index metal oxides results in increased mechanical strength of a carrier (substrate) material such as mica, especially when prepared by prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to cover the first alumina layer with a silicon dioxide layer in order to form a smooth layer for the third titanium dioxide particle layer.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art pertaining to coated platelet-like filler/pigment particles to produce the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
	Applicants arguments over HORINO are acknowledged, however the rejection is moot based on the cancelation of hydrous aluminum (i.e. aluminum hydroxide from the instant claims) which is required by HORINO.
	Applicants argument that WANTANABE discloses “composite” pigments (p. 10, last paragraph) has been addressed in the Examiner’s Answer dated 11/16/2020, page 10, line 8 through p. 11, line 18). Applicants argument that there is no motivation to combine WATANABE with DIETZ (p. 11-13) has been addressed in the Examiner’s Answer dated 11/16/2020, page 12, line 6-20. Applicants argument that the references are directed at non-analogous art (p. 14) has been addressed by the Examiner’s Answer dated 11/16/2020 on page 13, line 3 through p. 14, line 8.

	Conclusion	
	Claims 1-4, 7-9, 12 and 13 have been examined on the merits. Claims 1-4, 7-9, 12 and 13 are rejected under 35 U.S.C. 103(a).  No claims are allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619               


/TIGABU KASSA/Primary Examiner, Art Unit 1619